ORDER
PER CURIAM.
Claimant appeals from the denial of her claim for unemployment benefits by the Labor and Industrial Relations Commission (Commission). We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment of the trial court is supported by substantial evidence and we find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).